DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 13-27 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 4/8/2021 were considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan et al. (U.S. Publication No. 2018/0367579 A1) in view of EDITOR (ERICSSON LM):“Framework for Live Uplink Streaming Permanent Document’, 3GPP DRAFT;3RD GENERATION PARTNERSHIP PROJECT (3QPP), MOBILE COMPETENCE CENTRE .
With respect to claim 13, Kolan discloses a method for uplink streaming from a Framework for Live Uplink Streaming (FLUS) media source to a media sink, the method comprising: a FLUS source control entity initiating establishment of a first association with a first controller node by establishing a connection with a session orchestrator and sending a message to the session orchestrator (i.e., The processor is further configured to establish a session connection for transmitting the uplink streams to the receiving device for processing the uplink stream based on the discovery request and response messages [source control entity initiating establishment of a first association with a first controller node by establishing a connection with a session orchestrator and sending a message to the session orchestrator], ¶ 5.  The term “couple” and its derivatives refer to any direct or indirect communication between two or more elements, whether or not those elements are in physical contact with one another. The terms “transmit,” “receive,” and “communicate,” as well as derivatives thereof, encompass both direct and indirect communication [a FLUS source control entity in connection with a session orchestrator], ¶ 9.  Following are the new features described in the present disclosure: DNS records that help resolve the location of uplink service to the UE; discovery of an uplink service based on interested service features; signaling mechanism for accessing available uplink services; and selection of FLUS sink based on FLUS source characteristics and capabilities [a method for uplink streaming from a Framework for Live Uplink Streaming (FLUS) media source to a media sink, the method comprising: a FLUS source control entity initiating establishment], ¶ 52). 
Kolan further discloses the FLUS source control entity relaying the first command to the FLUS media source (i.e., Once the uplink service is deployed, the users of the operator (e.g., UE.sub.1) can setup one or more media sessions to upload service content to the uplink service. The media session setup between the end user and the uplink service is done through the control nodes of the operator network, while the actual service content flows from the end user to the uplink service through the data forwarding nodes of the operator network as shown in FIG. 4 [the FLUS source control entity relaying the first command to the FLUS media source], ¶ 56). 
Kolan may not explicitly disclose the FLUS source control entity receiving a first command transmitted by the first controller node.
However, Editor discloses the FLUS source control entity receiving a first command transmitted by the first controller node (i.e., When the media source sends multiple video stream to a network based stitching function [the FLUS source control entity receiving a first command transmitted by the first controller node], the ingest server needs to be configured to include a stitching function into the media processing pipe. Further, the ingest server needs to be aware, which streams should be forwarded to the video stitching function. Similar considerations apply to audio (e.g. audio mixing) and likely other media as well, page 6 section 3.3.2 dot 7) in order to provide streams of video and multi-channel audio which can be transmitted from a media sender to a media receiver (page 14 section 3.11.1).


With respect to claim 14, Kolan discloses the FLUS source control entity verifying that the first controller node is authorized to issue the first command prior to relying the first command to the FLUS media source (i.e., downlink-security-config Available security configuration (secure communication methods, authentication methods, authorization methods etc.) for downlink content distribution [the FLUS source control entity verifying that the first controller node is authorized to issue the first command prior to relying the first command to the FLUS media source], table 1). 

With respect to claim 15, Kolan discloses wherein the first controller node is authorized to send commands to control a camera associated with the FLUS media source (i.e., As messages with SIP REGISTER method allow registration of SIP entities, the uplink services can register their location and the uplink services' capabilities as shown below: an uplink service (example with URI sip:upserv1@flus.example.com) can register the uplink service's capabilities by sending the following SIP REGISTER method to the directory and service function (example with URI sip:dp.flus.example.com). The capabilities described in this example are not comprehensive and can include lot of addition details about the flus uplink service, ¶ 136.  Also see table below ¶ 136 that shows the authorization “REGISTER Contact: <sip:upserv1@client.example.com> Authorization:Digest username=“upserv1”). 

With respect to claim 16, Kolan discloses wherein the first controller node is located remotely from the FLUS source control entity (i.e., The term “controller” means any device, system or part thereof that controls at least one operation. Such a controller may be implemented in hardware or a combination of hardware and software and/or firmware. The functionality associated with any particular controller may be centralized or distributed, whether locally or remotely, ¶ 9). 

With respect to claim 17, Kolan discloses wherein the FLUS source control entity is part of a FLUS source that comprises the FLUS media source and the FLUS source control entity (i.e., The term “controller” means any device, system or part thereof that controls at least one operation. Such a controller may be implemented in hardware or a combination of hardware and software and/or firmware. The functionality associated with any particular controller may be centralized or distributed, whether locally or remotely, ¶ 9.  Thus, the hardware and software can be implemented in any part of the system including at the FLUS source). 

With respect to claim 18, Kolan discloses wherein the FLUS source control entity sends an indication of availability for streaming to the session orchestrator (i.e., The network operator, or a 3.sup.rd party service provider on behalf of the operator, can setup up uplink services. In this disclosure, following embodiments are provide: uplink service discovery so that end users can discover available uplink services in the PLMN the end users currently reside [wherein the FLUS source control entity sends an indication of availability for streaming to the session orchestrator], ¶ 51.  Through the embodiments provided by the present disclosure, following advantages are provided: be able to resolve the location of the available uplink services provided by the operator or a 3.sup.rd party service provider on behalf of the operator; provision domain names of uplink services using different methods such as pre-configuration, device management, and DNS; discovery of subset of uplink services based on interested features; and signaling mechanisms for end user clients to access the available uplink services [wherein the FLUS source control entity sends an indication of availability for streaming to the session orchestrator], ¶ 53.  In one step of uplink service discovery, once the end user chooses an uplink service provider, the end user client can proceed to discover the uplink service the end user client wants to use. The discovery of uplink service can be done in two different ways: discover all available uplink services and then filter what services the end user wants to use; and discover available uplink services that support specific features required by the end user [wherein the FLUS source control entity sends an indication of availability for streaming to the session orchestrator], ¶ 60). 

With respect to claim 19, Kolan discloses wherein first controller node is an editing controller, a session management controller, or a bitrate controller (i.e., Once the uplink service is deployed, the users of the operator (e.g., UE.sub.1) can setup one or more media sessions to upload service content to the uplink service. The media session setup between the end user and the uplink service is done through the control nodes of the operator network [a session management controller], ¶ 56). 

With respect to claim 20, Kolan discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuitry of a Framework for Live Uplink Streaming (FLUS) source control entity causes the FLUS source control entity to perform the method of claim 13 (i.e., Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium. The terms “application” and “program” refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances, related data, or a portion thereof adapted for implementation in a suitable computer readable program code. The phrase “computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory. A “non-transitory” computer readable medium excludes wired, wireless, optical, or other communication links that transport transitory electrical or other signals. A non-transitory computer readable medium includes media where data can be permanently stored and media where data can be stored and later overwritten, such as a rewritable optical disc or an erasable memory device, ¶ 10.  The controller/processor 225 is also capable of executing programs and other processes resident in the memory 230, such as an OS. The controller/processor 225 can move data into or out of the memory 230 as required by an executing process, ¶ 38).  Thus, the limitations of claim 20 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 23, the limitations of claim 23 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

With respect to claim 24, the limitations of claim 24 are rejected in the analysis of claim 16 above, and the claim is rejected on that basis.

With respect to claim 25, the limitations of claim 25 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis.

With respect to claim 26, the limitations of claim 26 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447